DETAILED ACTION   

Claim Objections
1. 	Claims 1, 2, 10, 12 are objected to because of the following informalities: 
In claims 1, 10, lines 16 - 18, “the second conductive member is disposed between the third conductive film, the fourth conductive member, and the fifth conductive member in an insulation manner” is unclear as to whether it is being referred to “the second conductive member is disposed between the third conductive film, and the fifth conductive member in an insulation manner” because fig. 2 of Applicant shows the second conductive member 7 is disposed between the third conductive film 4, and the fifth conductive member A1 in an insulation manner, but does not show “the second conductive member 7 is disposed between the third conductive film 4, the fourth conductive member 6, and the fifth conductive member A1 in an insulation manner”

    PNG
    media_image1.png
    484
    759
    media_image1.png
    Greyscale

 

Appropriate correction is required.

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 1, 10, 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by XINGYU (CN108957884A).
With regard to claim 1, XINGYU discloses a backplane structure (for example, see structure fig. 1 functioning as a backplane structure) containing a capacitor (layers 101, 102, 103, 104 made of a capacitor), comprising: 
a substrate (211); 
a first conductive film (101) disposed on the substrate (211);
a second conductive member (103) having two portions (referred to as “103a” and “103b” by examiner’s annotation shown in fig. 1 below) connected to each other, wherein one (103a) of the two portions of the second conductive member (103) is spaced apart from the first 
a third conductive film (102) spaced apart from the first conductive film (101) and the second conductive member (103); 
a fourth conductive member (a conductive material, filling the via hole 106, functioning as a  fourth conductive member) connected to the third conductive film (102); and a fifth conductive member (104) having two portions (referred to as “104a” and “104b” by examiner’s annotation shown in fig. 1 below) connected to each other, wherein one (104a) of the two portions of the fifth conductive member (104) is connected to the fourth conductive member (a conductive material, filling the via hole 106, functioning as a  fourth conductive member), and the other (104b) of the two portions of the fifth conductive member (104) is spaced apart from the second conductive member (103); 
wherein the third conductive film (102) is disposed between the first conductive film (101) and the second conductive member (103) in an insulation manner, and the second conductive member (103) is disposed between the third conductive film (102), and the fifth conductive member (104) in an insulation manner, to form a three-layered capacitance structure (101, 102, 103, 104); and wherein orthographic projections of the first conductive film (101), the second conductive member (103), the third conductive film (102), and the fifth conductive member (104) are partially overlapped on the substrate (211).

    PNG
    media_image2.png
    525
    856
    media_image2.png
    Greyscale

With regard to claim 10, XINGYU discloses a backplane structure (for example, see structure fig. 1 functioning as a backplane structure) containing a capacitor (layers 101, 102, 103, 104 made of a capacitor), comprising: 
a substrate (211); 
a first conductive film (101) disposed on the substrate (211);
a second conductive member (103) having two portions (referred to as “103a” and “103b” by examiner’s annotation shown in fig. 1 below) connected to each other, wherein one (103a) of the two portions of the second conductive member (103) is spaced apart from the first conductive film (101), and the other (103b) of the two portions of the second conductive member (103) is connected to the first conductive film (101);
a third conductive film (102) spaced apart from the first conductive film (101) and the second conductive member (103); 

wherein the third conductive film (102) is disposed between the first conductive film (101) and the second conductive member (103) in an insulation manner, and the second conductive member (103) is disposed between the third conductive film (102), and the fifth conductive member (104) in an insulation manner.

    PNG
    media_image2.png
    525
    856
    media_image2.png
    Greyscale


claim 11, XINGYU discloses orthographic projections of the first conductive film (101), the second conductive member (103), the third conductive film (102), and the fifth conductive member (104) are partially overlapped on the substrate (211).


Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	5.	Claims 2, 3, 12, 13 are rejected under 35 U.S.C. 103 as being unpatentable over XINGYU (CN108957884A) in view of Hsu (9,553,169).
With regard to claims 2, 3, 12, 13, XINGYU does not clearly disclose the backplane being disposed in a low temperature polysilicon backplane, which has at least one active matrix organic light emitting diode wherein the low temperature polysilicon backplane contains N-type doped low temperature polysilicon.
However, Hsu discloses the backplane having the capacitor (305, 605) being disposed in a low temperature polysilicon backplane, which has at least one active matrix organic light emitting diode. (the OLEDs composed of a low-temperature polysilicon (LTPS) driving backplane as shown in fig. 1 wherein fig. 1 comprising the capacitor 305, 605; for example, see column 1, lines 26 - 29) wherein the low temperature polysilicon backplane contains N-type doped low temperature polysilicon (for example, see claim 1).


Allowable Subject Matter
6.	Claims 4 - 9, 14 - 19 would be allowable if rewritten to overcome the objections, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 4 - 9, 14 - 19 are allowable over the prior art of record, because none of these references disclose or can be combined to yield the claimed invention such as a light shielding metal film configured as the first conductive film and disposed on the substrate; a buffer barrier layer covering the substrate and the light shielding metal film, wherein the buffer barrier layer has a first through hole communicating with the light shielding metal film; an indium gallium zinc oxide film configured as the third conductive film and disposed on the buffer barrier layer, wherein an orthographic projection of the indium gallium zinc oxide film and an orthographic projection of the light shielding metal film are partially overlapped on the substrate; an interlayer insulation layer covering the indium gallium zinc oxide film and the buffer barrier layer, wherein the interlayer insulation layer has a second through hole and a third through hole, the second through hole communicates with the indium gallium zinc oxide film, and the third through hole 

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN N TRAN whose telephone number is (571) 272 - 1923.  The examiner can normally be reached on 8:30-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571) 272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 

/TAN N TRAN/
Primary Examiner, Art Unit 2826